UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22547 Bennett Group Master Funds (Exact name of registrant as specified in charter) 5335 Wisconsin Ave NW, Suite 500 Washington, DC20015 (Address of principal executive offices) (Zip code) Dawn J. Bennett 5335 Wisconsin Ave NW, Suite 500 Washington, DC20015 (Name and address of agent for service) Registrant's telephone number, including area code:(866)-286-2268 Date of fiscal year end:April 30 Date of reporting period:October 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Bennett Funds Bennett New Economic Era Global Conservative Fund Bennett New Economic Era Global Growth Fund Semi-Annual Report October 31, 2012 (Unaudited) BENNETT GROUP OF FUNDS SEMI-ANNUAL REPORT Table of Contents Page Letter to Shareholders 1 BENNETT GROUP OF FUNDS Disclosure of Fund Expenses 2 Disclosure of Portfolio Holdings 4 Statements of Assets and Liabilities 5 Statements of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 BENNETT GROUP MASTER FUNDS Consolidated Disclosure of Portfolio Holdings 14 Consolidated Schedules of Investments Bennett New Economic Era Global Conservative Series 15 Bennett New Economic Era Global Growth Series 17 Consolidated Statements of Assets and Liabilities 19 Consolidated Statements of Operations 20 Consolidated Statements of Changes in Net Assets 21 Consolidated Financial Highlights 22 Notes to the Consolidated Financial Statements 23 Fund Management 28 Voting Proxies on Fund Portfolio Securities 30 Bennett Group of Funds Privacy Policy 32 Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold or redeemed, may be worth more or less than the original cost. Current performance data may be higher or lower than actual data quoted. For the most current month-end performance data, please call (855) 606-8290. i Bennett Group of Funds 5335 Wisconsin Ave. NW, Suite 500 Washington, DC 20015 December 2012 Dear Fellow Shareholders, We report to you this period with more clarity about the shape of the financial markets. Shortly after our last letter to you, the markets rallied only to fall once again erasing most of the year’s gains; they are now fluctuating in limbo before the fiscal cliff1. It seems the government has glued itself on a path to manipulate and inflate market values through debasing the dollar. Certainty is not always a good thing for investors, but for us, it allows the opportunity to execute our strategy that seeks to find value through our New Economic Era2 approach with more confidence. We find it difficult to swallow the notion that capitalism may be dead in America and never return to its former glory (taxes and anti-competitive policies will ensure it); America is not the dominating force in the financial landscape; and there are very few safe places remaining for investment The world has changed and we empathize with those investors that still hold to old asset allocation strategies, but we fear they are in for a very difficult 2013. The changing landscape of the world will not be kind to those that do not adjust to it. Having certainty provides greater clarity into what strategy to pursue. We see our mission very clearly: we will seek true liquidity3 in whatever form we find it absent inflation or manipulation; we will search for natural growth potential not growth built on the back of stimulus or speculation. Very respectfully, Dawn J. Bennett Chief Executive Officer 1Fiscal Cliff: Combination of increased taxes and reduced government spending 2New Economic Era: The Funds’ strategy, broadly, which seeks to capitalize by investing into liquidity receiving Nations and Assets globally, please see the Funds’ Prospectus for more complete information. 3Liquidity: The degree to which an asset or security can be bought or sold in the market without affecting the asset’s price. Liquidity is characterized by a high level of trading activity. Assets that can be easily bought or sold are known as liquid assets. 1 BENNETT GROUP OF FUNDS DISCLOSURE OF FUND EXPENSES (Unaudited) The following Expense Table is shown so that you can understand the impact of fees on your investment. All mutual funds have operating expenses. As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports, among others. Operating expenses, legal and audit services, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs, in dollars, of investing in the fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period from May 1, 2012 to October 31, 2012. The Expense Table below illustrates your fund’s costs in two ways. Actual Fund Return This section helps you to estimate the actual expenses after fee waivers that you paid over the period. The “Ending Account Value” shown is derived from the fund’s actual return and “Expenses Paid During Period” reflects the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, a $7,500 account value divided by $1,000 7.5), then multiply the result by the number given for your fund under the heading “Expenses Paid During Period.” Hypothetical Example for Comparison Purposes This section is intended to help you compare your fund’s costs with those of other mutual funds. The hypothetical “Ending Account Value” and “Expenses Paid During Period” are derived from the fund’s actual expense ratio and an assumed 5% annual rate of return before expenses. In this case, because the return used is not the fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the SEC requires all mutual funds to calculate expenses based on a 5% annual rate of return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, if any. In addition, if these transactional costs were included, your costs would have been higher. The “Annualized Expense Ratio” represents the actual expenses for the period indicated. (See table on page 3.) 2 DISCLOSURE OF FUND EXPENSES EXPENSE TABLE Class A Shares Beginning Account Value 05/01/12 Ending Account Value 10/31/12 Annualized Expense Ratio Expenses Paid During Period* Bennett New Economic Era Global Conservative Fund Actual Fund Return $ 995.47 0.93% Hypothetical 5% Annual Return 0.93% Bennett New Economic Era Global Growth Fund Actual Fund Return $ 968.07 0.95% Hypothetical 5% Annual Return 0.95% * Expenses are equal to the fund’s annualized expense ratio, net of applicable fee waivers, for the period May 1, 2012 to October 31, 2012, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (184), then divided by the number of days in the year (365) to reflect the six-month period. Each of the Funds is a Feeder Fund. The expenses shown reflect the direct expenses of each of the Feeder Funds and the indirect payment of the Feeder Funds’ portion of the expenses of its respective Master Series. The Master series expenses exclude the expenses of the underlying funds in which the Fund invests. 3 BENNETT GROUP OF FUNDS DISCLOSURE OF PORTFOLIO HOLDINGS (Unaudited) The SEC requires that all funds file a complete Schedule of Investments with the SEC for their first and third fiscal quarters on Form N-Q. For the Bennett Group of Funds, this would be for the fiscal quarters ending January 31 and July 31. The Form N-Q filing must be made within 60 days of the end of the quarter. Bennett Group of Funds filed its most recent Form N-Q with the SEC on October 1, 2012. It is available upon request, without charge, by calling collect: (855) 606-8290 or by mailing a request to Bennett Group of Funds, 5335 Wisconsin Ave. NW, Suite 500, Washington, D.C. 20015, or by visiting the SEC’s website at http://www.sec.gov, or they may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the Public Reference Room). PORTFOLIO HOLDINGS The SEC requires that all funds present their categories of portfolio holdings in a table, chart or graph format in their annual and semi-annual shareholder reports, whether or not a Schedule of Investments is utilized. The following table, which presents portfolio holdings as a percent of total investments is provided in compliance with such requirement. The categories of industry classification for the Affiliated Investment Company are represented in the Disclosure of Portfolio Holdings, which are included elsewhere within the report. Refer to the Consolidated Schedules of Investments for the underlying Master Funds’ holdings which reflect the investments by category. Affiliated Investment Company(1) Bennett New Economic Era Global Conservative Fund 100.0% Bennett New Economic Era Global Growth Fund 100.0% (1)See Note A in Notes to Financial Statements. 4 BENNETT GROUP OF FUNDS STATEMENTS OF ASSETS AND LIABILITIES October 31, 2012 (Unaudited) Bennett New Economic Era Global Conservative Fund Bennett New Economic Era Global Growth Fund Assets: Investments in affiliated investment companies, at value(1) $ $ Receivables: Receivable from investment adviser Prepaid expenses Total assets Liabilities: Payables: Accounting fees Audit Fees Legal Fees 12b-1 fees - Class A 16 18 Transfer agent fees Other Total liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized loss on investments ) ) Net unrealized depreciation on investments ) ) Net Assets $ $ Class A Shares Shares of common stock outstanding Net asset value and redemption price per share $ $ Maximum offering price per share(2) $ $ Maximum sales charge per share % % (1) See Note A in Notes to Financial Statements. (2) Net asset value divided by (100% less maximum sales charge), adjusted to nearest cent. See accompanying Notes to Financial Statements. 5 BENNETT GROUP OF FUNDS STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED OCTOBER 31, 2012 (Unaudited) Bennett New Economic Era Global Conservative Fund Bennett New Economic Era Global Growth Fund Investment Income/(Loss) Net Investment Income Allocated from Affiliated Investment Company: Dividends $ 225 $ Interest 28 22 Expenses(1) ) ) Total Net Investment Loss Allocated from Affiliated Investment Company ) ) Fund Expenses Administrative services fees 86 97 Accounting fees 16,339 Audit fees 3,702 Legal fees 3,363 Transfer agent fees 17,666 12b-1 fees - Class A 86 97 Registration fees 10,194 Trustees’ fees 8,608 Reports to Shareholders 1,572 Total Expenses 61,616 Less fees waived ) ) Net Expenses ) ) Net Investment Loss (66 ) (2 ) Net Realized and Unrealized Gain (Loss) Allocated from Affiliated Investment Company Net Realized Gain (Loss) on: Investments 1,669 ) Change in Unrealized Appreciation (Depreciation) of: Investments 820 Net Realized and Unrealized Gain 2,489 Net Increase in Net Assets Resulting from Operations $ $ (1) Expenses net of fee waivers allocated from respective Master Series of $8 and $8, respectively. See accompanying Notes to Financial Statements. 6 BENNETT GROUP OF FUNDS STATEMENTS OF CHANGES IN NET ASSETS Bennett New Economic Era Global Conservative Fund Bennett New Economic Era Global Growth Fund For the Six Months Ended October 31, 2012 (Unaudited) For the Period June 1, 2011(a) to April 30, 2012 For the Six Months Ended October 31, 2012 (Unaudited) For the Period June 1, 2011(a) to April 30, 2012 Increase (Decrease) in Net Assets Operations: Net investment loss $ ) $ ) $
